Exhibit 10.1
Execution Copy




SEPARATION AND RELEASE AGREEMENT
This SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is entered into by and
between Hi-Crush Services LLC, a Delaware limited liability company (the
“Company”), and Laura C. Fulton (“Employee”). Hi-Crush Inc., a Delaware
corporation (“Parent”), enters into this Agreement for the limited purpose of
acknowledging and agreeing to Sections 2 and 9.
WHEREAS, Employee was employed by the Company pursuant to that certain Amended
and Restated Employment Agreement between the Company, Parent and Employee
effective as of September 19, 2019 (the “Employment Agreement”);
WHEREAS, Employee resigned from Employee’s employment with the Company effective
as of the Resignation Date (as defined below); and
WHEREAS, the parties wish to resolve any and all claims that Employee has or may
have against the Company or any of the other Released Parties (as defined
below), including any claims that Employee may have arising out of Employee’s
employment or the end of such employment.
NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, the parties agree as follows:
1. Resignation from Employment.
(a) The parties hereto acknowledge and agree that the last day of Employee’s
employment with the Company was January 3, 2020 (the “Resignation Date”), and
that Employee’s employment ended due to Employee’s voluntary resignation.
(b) As of the Resignation Date, Employee automatically resigned, as applicable,
(i) as an officer of the Company and each member of the Company Group (as
defined in the Employment Agreement); (ii) from the Board of Directors of
Parent; and (iii) from the board of directors or board of managers (or similar
governing body) of any member of the Company Group and from the board of
directors or board of managers (or similar governing body) of any corporation,
limited liability entity, unlimited liability entity or other entity in which
any member of the Company Group holds an equity interest and with respect to
which board of directors or board of managers (or similar governing body)
Employee served as such Company Group member’s designee or other representative.
As of the Resignation Date, Employee had no further employment relationship with
the Company or any other Released Party.
2. Accelerated Vesting of Incentive Units; PTO Payout.
(a)     As of immediately prior to the Resignation Date, Employee held the
number of unvested restricted stock units and unvested performance share units
set forth on Exhibit A under the column titled “Unvested Awards,” granted
pursuant to the terms of the Hi-Crush Inc. Long Term Incentive Plan (the “LTIP”)
and the applicable award agreements thereunder.
(b)     Provided that (i) Employee signs and returns to the Company (care of
Pamela Butler at 1330 Post Oak Blvd., Suite 600, Houston, TX 77056 (e-mail:
pbutler@hicrushinc.com)) no later than January 24, 2020, a copy of this
Agreement that has been signed by Employee on the Resignation Date or within 21
days thereafter; (ii) Employee does not exercise Employee’s revocation right as
set forth in Section 8; and





--------------------------------------------------------------------------------




(iii) Employee honors each of Employee’s commitments set forth herein, then (x)
the number of restricted stock units and performance share units set forth on
Exhibit A under the column titled “Accelerated Awards” shall immediately vest as
of the first day that follows the end of the Release Revocation Period (as
defined below), subject to settlement in accordance with the terms of the
applicable award agreements and the LTIP and (y) the Company will provide
Employee a payment of $10,148.08, less applicable taxes and withholdings, which
amount represents payment for 57.94 unused, accrued paid time off (“PTO”) hours
(including all unused, accrued hours rolled over from 2019 into 2020) existing
as of the Resignation Date.
(c)     Employee acknowledges and agrees that: (i) Employee was not entitled to
the accelerated vesting or PTO payout described in Section 2(b) but for
Employee’s entry into this Agreement and compliance with the terms herein; and
(ii) the consideration referenced in this Section 2 represents the entirety of
the amounts Employee is eligible to receive as separation benefits from the
Company or any other Released Party, including under the LTIP, the Employment
Agreement or any other severance plan or policy of the Company or any other
Released Party. Employee further acknowledges that as of the Resignation Date,
Employee will automatically forfeit all unvested restricted stock units and
performance share units, determined after giving effect to Section 2(b), and
such awards shall automatically terminate without any further action by the
Company or Parent and at no cost to the Company or Parent.
3. Release of Claims.
(a) In consideration of the accelerated vesting and PTO payout set forth in
Section 2(b) (and any portion of such acceleration), Employee hereby forever
releases, discharges and acquits the Company, Parent, each of its and their
present and former subsidiaries and other affiliates, and each of the foregoing
entities’ respective past, present and future subsidiaries, affiliates,
stockholders, members, partners, directors, officers, managers, employees,
agents, attorneys, heirs, predecessors, successors and representatives in their
personal and representative capacities, as well as all employee benefit plans
maintained by the Company or any of its affiliates and all fiduciaries and
administrators of any such plans, in their personal and representative
capacities (collectively, the “Released Parties”), from liability for, and
Employee hereby waives, any and all claims, damages, or causes of action of any
kind related to Employee’s employment with any Released Party, the termination
of such employment, and any other acts or omissions related to any matter
occurring or existing, whether known or unknown, on or prior to the time that
Employee executes this Agreement, whether arising under federal or state laws or
the laws of any other jurisdiction, including (i) any alleged violation through
such time of: (A) any federal, state or local anti-discrimination or
anti-retaliation law, including the Age Discrimination in Employment Act of 1967
(including as amended by the Older Workers Benefit Protection Act), Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, Sections 1981
through 1988 of Title 42 of the United States Code, and the Americans with
Disabilities Act of 1990; (B) the Employee Retirement Income Security Act of
1974 (“ERISA”); (C) the Immigration Reform Control Act; (D) the National Labor
Relations Act; (E) the Occupational Safety and Health Act; (F) the Family and
Medical Leave Act of 1993; (G) any federal, state or local wage and hour law;
(H) the Texas Labor Code (including the Texas Payday Law, the Texas
Anti-Retaliation Act, Chapter 21 of the Texas Labor Code, and the Texas
Whistleblower Act); (I) any other local, state or federal law, regulation,
ordinance or orders which may have afforded any legal or equitable causes of
action of any nature; or (J) any public policy, contract, tort, or common law
claim or claim for defamation, emotional distress, fraud or misrepresentation of
any kind; (ii) any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in, or with respect to, a Released Claim; (iii) any and
all rights, benefits, or claims Employee may have under any employment contract
(including the Employment Agreement), incentive or compensation plan or
agreement (including the LTIP and the applicable award agreements thereunder) or
under any other benefit plan, program or


2

--------------------------------------------------------------------------------




practice; and (iv) any claim for compensation, damages or benefits of any kind
not expressly set forth in this Agreement (collectively, the “Released Claims”).
This Agreement is not intended to indicate that any such claims exist or that,
if they do exist, they are meritorious. Rather, Employee is simply agreeing that
any and all potential claims of this nature that Employee may have against any
of the Released Parties, regardless of whether they actually exist, are
expressly settled, compromised and waived. THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE RELEASED PARTIES.
(b) In no event shall the Released Claims include (i) any claim that arises
after Employee signs this Agreement, (ii) any claim to enforce Employee’s rights
under this Agreement; or (iii) any claim to vested benefits under an employee
benefit plan that is subject to ERISA. Further notwithstanding this release of
liability, nothing in this Agreement prevents Employee from filing any
non-legally waivable claim (including a challenge to the validity of this
Agreement) with any governmental agencies or participating in any investigation
or proceeding conducted by any governmental agency or cooperating with such an
agency or providing documents or other information to a governmental agency;
however, Employee understands and agrees that, to the extent permitted by law,
Employee is waiving any and all rights to recover any monetary or personal
relief from a Released Party as a result of such governmental agency proceeding
or subsequent legal actions. Further notwithstanding this release of liability,
nothing in this Agreement limits Employee’s right to receive an award for
information provided to a governmental agency. Further notwithstanding the
foregoing, nothing in this Agreement waives or modifies any rights Employee may
have under the Company’s or Parent’s directors and officers insurance policy as
in effect from time to time (the “D&O Policy”), and all such rights shall remain
in effect pursuant to the terms of the D&O Policy.
4. Representations and Warranties Regarding Claims. Employee agrees not to bring
or join any lawsuit, arbitration or other proceeding against any of the Released
Parties in any court relating to any of the Released Claims. Employee hereby
represents and warrants that, as of the date on which Employee signs this
Agreement, Employee has not filed any claims, complaints, charges, or lawsuits
against any of the Released Parties with any governmental agency or with any
state or federal court or arbitrator for, or with respect to, a matter, claim,
or incident that occurred or arose out of one or more occurrences that took
place on or prior to the date on which Employee signs this Agreement. Employee
hereby further represents and warrants that Employee has not made any
assignment, sale, delivery, transfer, or conveyance of any rights Employee has
asserted or may have against any of the Released Parties with respect to any
Released Claim.


3

--------------------------------------------------------------------------------




5. Satisfaction of Severance Obligations; Receipt of Leaves, Bonuses, and Other
Compensation. Employee acknowledges and agrees that, with the exception of any
still unpaid base salary earned by Employee in the pay period that the
Resignation Date occurred, Employee has been paid in full all bonuses, been
provided all benefits, and otherwise received all wages, compensation, and other
sums that Employee has been owed by each Released Party. Employee further
acknowledges and agrees that Employee has received all leaves (paid and unpaid)
that Employee has been entitled to receive from each Released Party. Employee
further acknowledges and agrees that Employee is not eligible to receive any
severance pay in connection with the termination of Employee’s employment under
the Employment Agreement or any other severance plan or policy of the Company or
any Released Party.
6. Employee’s Acknowledgments. By executing and delivering this Agreement,
Employee expressly acknowledges that:
(a) Employee has carefully read this Agreement and has had sufficient time (and
at least 21 days) to consider it;
(b) Employee is receiving, pursuant to this Agreement and Employee’s execution
of this Agreement, consideration in addition to anything of value to which
Employee is already entitled;
(c) Employee has been advised, and is hereby advised in writing, to consult with
an attorney prior to entering into this Agreement, and Employee has had an
adequate opportunity to do so;
(d) Employee fully understands the final and binding effect of this Agreement;
the only promises made to Employee to sign this Agreement are those contained
herein; and Employee is signing this Agreement knowingly, voluntarily and of
Employee’s own free will, and Employee understands and agrees to each of the
terms of this Agreement;
(e) The only matters relied upon by Employee and causing Employee to sign this
Agreement are the provisions set forth in writing within the four corners of
this Agreement (and those provisions of the Employment Agreement, the LTIP and
the applicable award agreements thereunder referenced herein); and
(f) No Released Party has provided any tax or legal advice regarding this
Agreement and Employee has had an adequate opportunity to receive sufficient tax
and legal advice from advisors of Employee’s own choosing such that Employee
enters into this Agreement with full understanding of the tax and legal
implications thereof.
8. Revocation Right. Notwithstanding the initial effectiveness of this
Agreement, Employee may revoke the delivery (and therefore the effectiveness) of
this Agreement within the seven-day period beginning on the date Employee
executes this Agreement (such seven day period being referred to herein as the
“Release Revocation Period”). To be effective, such revocation must be in
writing signed by Employee and must be received by the Company, Pamela Butler at
1330 Post Oak Blvd., Suite 600, Houston, TX 77056 (e-mail:
pbutler@hicrushinc.com) such that it is received by Ms. Butler no later than
11:59 p.m. Houston, Texas time, on the last day of the Release Revocation
Period. In the event Employee exercises Employee’s revocation right as set forth
herein, the release set forth in Section 3 will be of no force or effect,
Employee will not be entitled to receive the consideration set forth in Section
2 and all other provisions of this Agreement shall remain in full force and
effect.


4

--------------------------------------------------------------------------------




9. Applicable Law; Dispute Resolution. This Agreement is entered into under, and
shall be governed for all purposes by, the laws of the State of Texas without
reference to the principles of conflicts of law thereof; provided, however, the
terms of Section 2 of this Agreement shall be governed by the laws of the State
of Delaware. Any dispute between the parties arising out of or relating to this
Agreement shall be subject to, and resolved pursuant to, the dispute resolution
provisions set forth in Section 13 of the Employment Agreement. THE PARTIES
EXPRESSLY ACKNOWLEDGE THAT THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVING THEIR RIGHTS TO A JURY TRIAL.
10. Counterparts. This Agreement may be executed in one or more counterparts
(including electronic counterparts), each of which shall be deemed to be an
original, but all of which together will constitute one and the same Agreement.
11. Amendment; Entire Agreement. Subject to Section 13, this Agreement may not
be changed orally but only by an agreement in writing agreed to and signed by
all of the parties hereto. This Agreement, the provisions of the Employment
Agreement set forth in Section 14, the LTIP and the applicable award agreements
thereunder constitute the entire agreement of the parties with regard to the
subject matter hereof and supersede all prior and contemporaneous agreements and
understandings, oral or written, between Employee and any Released Party with
regard to the subject matter hereof.
12. Third-Party Beneficiaries. Employee expressly acknowledges and agrees that
each Released Party (whether or not a signatory to this Agreement) shall be a
third-party beneficiary of Employee’s releases, representations and covenants
herein and shall be entitled to enforce such releases, representations and
covenants as if a party hereto.
13. Severability and Modification. Any term or provision of this Agreement (or
parts thereof) that renders such term or provision (or part thereof) or any
other term or provision (or part thereof) of this Agreement invalid or
unenforceable in any respect shall be severable and shall be modified or severed
to the extent necessary to avoid rendering such term or provision (or part
thereof) invalid or unenforceable, and such severance or modification shall be
accomplished in the manner that most nearly preserves the benefit of the
parties’ bargain hereunder.
14. Continued Effectiveness of Post-Employment Covenants. Employee acknowledges
and agrees that Employee is subject to continuing obligations pursuant to
Sections 9, 10, 12 and 14 of the Employment Agreement (the “Continuing
Obligations”), including obligations with respect to non-disclosure,
non-competition, non-solicitation, return of Company property and assistance
with defense of claims. Employee expressly recognizes the enforceability and
continuing effectiveness of those covenants within the Employment Agreement, and
promises to abide by such covenants following the Resignation Date.
15. Return of Property. Employee represents and warrants that Employee has
returned to the Company all property belonging to the Company and any other
Released Party, including all computer files and other electronically stored
information, client materials and other materials provided to Employee by the
Company or any other Released Party in the course of Employee’s employment, and
Employee further represents and warrants that Employee has not maintained a copy
of any such materials in any form.


5

--------------------------------------------------------------------------------




16. Interpretation. Titles and headings to Sections hereof are for the purpose
of reference only and shall in no way limit, define or otherwise affect the
provisions hereof. Unless the context requires otherwise, all references herein
to a statute, law, regulation, agreement, instrument or other document shall be
deemed to refer to such statute, law, regulation, agreement, instrument or other
document as amended, supplemented, modified and restated from time to time, and
references to particular provisions of laws or regulations include a reference
to the corresponding provisions of any succeeding law or regulation. The word
“or” as used herein is not exclusive and is deemed to have the meaning “and/or.”
The words “herein”, “hereof”, “hereunder” and other compounds of the word “here”
shall refer to the entire Agreement, including exhibits, and not to any
particular provision hereof. The use herein of the word “including” following
any general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter. Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against any party hereto, whether under any rule of construction or otherwise.
On the contrary, this Agreement has been reviewed by each of the parties hereto
and shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the
parties.
[Signature page follows]


6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth beneath their names below, effective for all purposes as provided above.


LAURA C. FULTON    


/s/ Laura C. Fulton                
Laura C. Fulton


Date:    January 3, 2020                




HI-CRUSH SERVICES, LLC


By: /s/ Mark C. Skolos                
Name: Mark C. Skolos
Title: General Counsel, Chief Compliance Officer and Secretary    
    
Date:    January 3, 2020                




For the limited purpose of acknowledging and agreeing to Sections 2 and 9:


HI-CRUSH INC.
 
By: /s/ Mark C. Skolos                
Name: Mark C. Skolos
Title: General Counsel, Chief Compliance Officer and Secretary
    
Date:    January 3, 2020                




SIGNATURE PAGE TO
SEPARATION AND RELEASE AGREEMENT

--------------------------------------------------------------------------------





EXHIBIT A
Date of Grant
Award Number
Award Type
Unvested Awards
Accelerated Awards
Accrued Distributions
December 8, 2017
92,817,130
Restricted Stock Units
11,905
11,905
$16,667.00
December 8, 2017
92,817,133
Performance Share Units
34,286
20,914
$29,280.24
December 8, 2017
92,817,128
Restricted Stock Units
11,429
11,429
$15,999.20
December 21, 2018
92,817,200
Performance Share Units
101,389
20,410
$0.00
December 21, 2018
92,817,204
Restricted Stock Units
101,389
35,342
$0.00





EXHIBIT A